Exhibit 99.2 UNAUDITED PRO FORMA CONSOLIDATED STATEMENTS OF OPERATIONS On June 15, 2017, Lonestar Resources US Inc. (“Lonestar”, the “Company”, “we”, and “our”) acquired certain oil and gas assets in Fayette, Gonzales and Lavaca Counties, Texas (the “Marquis Acquisition”). The unadjusted purchase price for the Marquis Acquisition was approximately $50 million consisting of (i) approximately $44 million in cash and (ii) 1,500,000 million shares valued at approximately $6 million of the Company’s Series B Preferred Stock. Also on June 15, 2017, the Company acquired certain oil and gas properties in Dewitt, Gonzales and Karnes Counties, Texas (the “Battlecat Acquisition” and, together with the Marquis Acquisition, the “Acquisitions”).The unadjusted purchase price for the Battlecat Acquisition was approximately $60 million consisting of (i) $55 million in cash and (ii) 1,184,632, shares valued at approximately $4.8 million of the Company’s Series B Preferred Stock. Upon closing of the Acquisitions, Lonestar acquired 115 gross / 80.3 net producing oil and gas wells, with Lonestar owning an average 70% working interest in the producing wells.The leasehold acquired total 30,219 gross / 21,238 net acres, with Lonestar owning an average 70% working interest in the leasehold.Lonestar initially identified during the acquisition process 85 gross / 73 net proved undeveloped drilling locations in the Lower Eagle Ford Shale.The Company has identified an additional 34 gross / 24 net drilling locations in the Lower Eagle Ford Shale to which proved reserves have not been assigned. The cash consideration for the Acquisitions was provided by (a) the sale of 5,400 shares of Lonestar’s Series A-1 Preferred Stock, par value $0.001 per share (the “Series A-1 Preferred Stock”) and 74,600 shares of Lonestar’s Series A-2 Preferred Stock, par value $0.001 per share (the “Series A-2 Preferred Stock” and, together with the Series A-1 Preferred Stock and the Series A-2 Preferred Stock, the “Series Preferred Stock”) to Chambers Energy Capital III, LP (“Chambers”), in each case at a price of $975 per share for an aggregate amount of approximately $77.7 million (less transaction costs), and (b) borrowings of approximately $23.7 million under Lonestar’s Senior Secured Credit Facility.The non-cash consideration for the Acquisitions consisted of the issuance of the Company’s Series B Preferred Stock. The accompanying pro forma consolidated statements of operations present the Marquis Acquisition along with (a) the related issuances of Series Preferred Stock and Series B Preferred Stock and (b) borrowings from the Senior Secured Credit Facility.The Battlecat Acquisition is not included in the accompanying pro forma consolidated statement of operations as it did not meet the significance tests under Regulation S-X of the Securities Act. These unaudited statements have been developed by applying pro forma adjustments to our historical financial statements and the Marquis Acquisition Properties statement of revenue and direct operating expenses for the periods presented. The unaudited pro forma statements of operations data for the periods presented gives effect to the Marquis Acquisition and related transactions as if they had been completed on January 1, 2016. The pro forma adjustments related to the purchase price allocation of the Marquis Acquisition are preliminary and are subject to revision as additional information becomes available. Revisions to the preliminary purchase price allocation may have a significant impact on the pro forma amounts of total assets, total liabilities and stockholders’ equity and depreciation, depletion and amortization expense. The pro forma adjustments related to the Marquis Acquisition reflect the fair values allocated to the acquired assets as of the acquisition date and do not necessarily reflect the fair values that would have been recorded if the acquisition had occurred on January 1, 2016. The unaudited pro forma consolidated statements of operations should be read together with the historical financial statements of Lonestar and the related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2016, the Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2017 and the historical statements of revenue and direct operating expenses for the Marquis Acquisition properties filed as Exhibit 99.1 in this Current Report on Form 8-K/A. The unaudited pro forma consolidated statements of operations are included for informational purposes only and do not purport to reflect the results of operations that would have occurred had the Marquis Acquisition and related financing occurred on the assumed acquisition date. Accordingly, they should not be relied upon as indicative of our results of operations had the Marquis Acquisition and related financing occurred on the date assumed because they necessarily exclude various operating expenses. Additionally, the unaudited pro forma consolidated statements of operations are not a projection of our results of operations or financial position for any future period or date. 1 Lonestar Resources US, Inc. Pro Forma Consolidated Statement of Operations (UNAUDITED) (In thousands, except per share data) Six Months Ended June 30, 2017 Lonestar Marquis (a) Pro Forma Adjustments Pro Forma Lonestar Revenues Oil sales $ $ $ — $ Natural gas sales — Natural gas liquid sales — Total revenues — Costs and expenses Lease operating and gas gathering — Production, ad valorem, and severance taxes — Depletion, depreciation, and amortization — (b) Accretion of asset retirement obligations 58 — — 58 Loss on sale of oil and gas properties — — Impairment of oil and gas properties — — Stock-based compensation — — General and administrative — — Acquisition costs — — Other (income) expense ) — — ) Total costs and expenses (Loss) income from operations ) ) ) Other income (expense) Interest expense ) — ) (c) ) Amortization of finance costs ) — — ) Unrealized gain on warrants — — Gain on derivative financial instruments — — Total other income (expense), net — ) Income (loss) before income taxes ) ) ) Income tax benefit (expense) — ) (e) Income (loss) before dividends ) ) ) Preferred stock dividends ) — ) (d) ) Net income (loss) attributable to common stockholders $ ) $ $ ) $ ) Earnings per share: Basic & Diluted $ ) $ ) Weighted average shares outstanding - basic & diluted — See Notes to Unaudited Pro Forma Consolidated Statements of Operations 2 Lonestar Resources US, Inc. Pro Forma Consolidated Statement of Operations (UNAUDITED) (In thousands, except per share data) Year Ended December 31, 2016 Lonestar Marquis (a) Pro Forma Adjustments Pro Forma Lonestar Revenues Oil sales $ $ $ — $ Natural gas sales — Natural gas liquid sales — Total revenues — Costs and expenses Lease operating and gas gathering — Production, ad valorem, and severance taxes — Rig standby expense — — Depletion, depreciation, and amortization — (b) Accretion of asset retirement obligations — — Gain on sale of oil and gas properties ) — — ) Impairment of oil and gas properties — — Stock-based compensation — — General and administrative — — Other expense — — Total costs and expenses (Loss) income from operations ) ) ) Other income (expense) Interest expense ) — ) (c) ) Gain on disposal of bonds — — Unrealized gain on warrants — — Loss on derivative financial instruments ) — — ) Total other income (expense), net ) — ) ) Income (loss) before income taxes ) ) ) Income tax expense ) — (e) ) Income (loss) before dividends ) ) ) Preferred stock dividends — — ) (d) ) Net income (loss) attributable to common stockholders $ ) $ $ ) $ ) Net income (loss) per common share attributable to common stockholders-basic and diluted $ ) $ ) Weighted average common shares outstanding–basic and diluted See Notes to Unaudited Pro Forma Consolidated Statements of Operations 3 Note 1 – ADJUSTMENTS TO UNAUDITED PRO FORMA CONSOLIDATED STATEMENTS OF OPERATIONS a. Represents the historical revenue and direct operating expenses of the Marquis Acquisition Properties through the acquisition date of June 15, 2017. b. Represents the increase in depletion, depreciation, amortization and accretion expense computed on a unit of production basis following the fair value allocation of the purchase price to prove oil and gas properties, as if the Marquis Acquisition was consummated on January 1, 2016. c. Represents the net increase in interest expense resulting from the incremental borrowings from the Senior Secured Credit Facility, assuming an average annual rate of interest of 6.0%, which was the approximate average annual rate of interest for the borrowing associated with the Marquis Acquisition. d. Represents dividends on the Series A Preferred Stock. e. Pro forma adjusted income tax benefit is approximately $9.0 million for the six months ended June 30, 2017 and approximately $21.0 million for the year ended December 31, 2016, based on the utilization of the Company’s corporate income tax rate of 35% applied to the pro forma Lonestar net income after pro forma adjustments of the Marquis Acquisition Properties. 4 Note 2 – SUPPLEMENTAL OIL AND GAS RESERVE INFORMATION (UNAUDITED) Estimated Net Quantities of Oil and Gas Reserves
